Name: 2002/624/EC: Commission Decision of 24 July 2002 authorising Italy to allow the export of an aromatised wine-based drink not complying with Council Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails (notified under document number C(2002) 2773)
 Type: Decision_ENTSCHEID
 Subject Matter: beverages and sugar;  trade;  cooperation policy;  European Union law;  Europe
 Date Published: 2002-07-30

 Avis juridique important|32002D06242002/624/EC: Commission Decision of 24 July 2002 authorising Italy to allow the export of an aromatised wine-based drink not complying with Council Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails (notified under document number C(2002) 2773) Official Journal L 200 , 30/07/2002 P. 0034 - 0034Commission Decisionof 24 July 2002authorising Italy to allow the export of an aromatised wine-based drink not complying with Council Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails(notified under document number C(2002) 2773)(Only the Italian text is authentic)(2002/624/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails(1), as last amended by Regulation (EC) No 2061/96 of the European Parliament and of the Council(2), and in particular Article 11 thereof,Whereas:(1) Italy has sent the Commission a request for a derogation as provided for in Article 11 of Regulation (EEC) No 1601/91 submitted by an Italian trader relating to an aromatised wine-based drink intended for export to certain third countries.(2) The trader in question wishes to use the colour tartrazine (E 102) in the manufacture of this aromatised wine-based drink.(3) No colours may be used in the manufacture of aromatised wine-based drinks as defined in Article 2(1)(b) of Regulation (EEC) No 1601/91.(4) Tartrazine is a foodstuff colour authorised under Directive 94/36/EC of the European Parliament and of the Council of 30 June 1994 on colours for use in foodstuffs(3) in the preparation of other alcoholic drinks and foodstuffs placed on the Community market.(5) It is intended to use tartrazine for an aromatised wine-based drink for export to third countries in which that additive is legally permitted in this type of product. The quantity involved is 30000 hectolitres per year. Its use poses no threat to human health at the levels of use provided for in the legislation of the third countries concerned.(6) The aromatised drinks thus produced will not be sold on the Community market.(7) This derogation will apply for a limited period so that the technical need for it can be reconsidered at a future date or its conditions and scope can be amended in the light of experience.(8) The derogation provided for in this Decision is in accordance with the opinion of the Implementation Committee on Aromatised Wine-Based Drinks,HAS ADOPTED THIS DECISION:Article 1Italy is authorised to allow, until 31 December 2005, the manufacture and export to certain third countries of an aromatised wine-based drink coloured with tartrazine (E 102).The resultant products shall meet the regulatory requirements of the third countries concerned. This derogation shall apply to an annual production quantity of 30000 hl.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 24 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 149, 14.6.1991, p. 1.(2) OJ L 277, 30.10.1996, p. 1.(3) OJ L 237, 10.9.1994, p. 13.